By the Court,
Kelly, C. J.:
We think that the weight of testimony in this case shows that the contract made on the tenth of July, 1877, for the purchase of the house and leasehold interest was made with Armstrong by Bridget Grant and not by her husband Peter, the defendant; and that she paid for the property out of her own money, and on the eighteenth of July, 1877, took the conveyance from Armstrong in her own name.
The referee found that on that day Peter Grant was indebted to the plaintiff in the sum of three dollars and fifty *183cents. We think the evidence fails to establish the fact that the conveyance was taken in the name of Bridget Grant to defraud the plaintiff out of this small sum of money. Moreover, the interposition of a court of equity ought not to be asked to set aside a deed on the ground of fraud for such a small sum of money. Por these reasons the decree of the court below will be reversed and the complaint dismissed.
Decree reversed.